DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 6-11, and 13-15 are allowed, with claims 1, 8, and 15 being the independent claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	To clarify the following Examiner’s Amendments, each of the amendments is provided with further comment from Examiner to explain the reasoning behind these amendments. 

Independent claims 1, 8, and 15
Each of the amended independent claims (claims 1, 8, and 15) filed 03/01/2022 contains a minor typographical error. In claim 1, the error appears in line 10; in claim 8, the error appears in line 14; and in claim 15, the error appears in 11. In the claims filed 03/01/2022, each of these independent claims recites “wherein I channel is proportional to magnitude (r(t) as I ∝A’/2cos(Ø), …”. The minor typographical error is the extra front parenthesis in front of ‘r(t)’.  
In addition, independent claims 8 and 15 each recite a feature that lacks antecedent basis (as indicated in the 35 U.S.C. 112(b) rejection in the Office Action dated 12/21/2021). Thus, for both claims 8 and 15 listed below, Examiner has amended the claim language to remedy the antecedent basis issue. 

Accordingly, the application has been amended as follows: 
A processor implemented method for non-contact bio-signal determination, comprising: 
…
wherein I channel is proportional to magnitude r(t) as I ∝A’/2cos(Ø), 
… ; and
determining, via the one or more hardware processors, value of a bio-signal associated with the target based on weighted values of the frequency of the dominant peaks of the magnitude and phase signals.

A system for non-contact bio-sensing comprising: 
…
acquire an in-phase I(t) baseband signal and a quadrature Q(t) baseband signal associated with an ultrasound signal directed from a sensor assembly towards a target; 
…
wherein I channel is proportional to magnitude r(t) as I ∝A’/2cos(Ø), 
… ; and
determine value of a bio-signal associated with the target based on weighted values of the frequency of the dominant peaks of the magnitude and phase signals.

One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: 
acquiring, via one or more hardware processors, an in-phase I(t) baseband signal and a quadrature Q(t) baseband signal associated with an ultrasound signal directed from a sensor assembly towards a target; 
…
wherein I channel is proportional to magnitude r(t) as I ∝A’/2cos(Ø), 
… ; and
determining, via the one or more hardware processors, value of a bio-signal associated with the target based on weighted values of the frequency of the dominant peaks of the magnitude and phase signals.


Dependent claims 3 and 10
	Each of dependent claims 3 and 10 filed 03/01/2022 contains recitations of “heart rate” and breath rate.” Each of these dependent claims is amended to make completely clear the relation between these rates and the rates recited in previous claims (thus avoiding a lack of antecedent basis). 

	Accordingly, the application has been amended as follows: 
The processor implemented method of claim 2, wherein the predefined frequency range of the band pass filter for the heart rate is in a range of 0.9-3 Hz, and the predefined frequency range of the band pass filter for the breath rate is in a range of 0.2- 0.9 Hz.
The system of claim 9, wherein the predefined frequency range of the band pass filter for the heart rate is in a range of 0.9-3 Hz, and the predefined frequency range of the band pass filter for the breath rate is in a range of 0.2-0.9 Hz.
These amendments to dependent claims 3 and 10 clarify that the heart rate and the breath rate as recited in claims 3 and 10 refer to a heart rate and a breath rate that were introduced in claims 2 and 9, respectively. An additional amendment was made to omit an unintended space between the digits of the frequency value. 

Dependent claim 6 
	Amended claim 6 recites: “when the bio signal refers to a breath rate of the target …”. This amended claim limitation contains a punctuation error. In particular, this amended limitation of claim 6 recites the term “bio signal” without proper punctuation, causing the term to lack consistency with the other recitations of the term in the claims. 

	Accordingly, the application has been amended as follows: 
The processor implemented method of claim 1, wherein determining the value of the bio-signal is based on: 
…
where the bio-signal 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance primarily focuses on the inclusion of the specific equations and proportionalities as recited in the amended independent claims. 
McMahon et al. (US 2021/0275056 A1, claiming priority to PCT/EP2017/073613 published 03/22/2018, hereinafter “McMahon”) discloses many features of amended independent claim 1, as described in the Office Action dated 12/21/2021. However, McMahon remains silent on: 
“wherein the magnitude and phase signals are obtained from the In-phase I(t) and the quadrature Q(t) baseband signals using the equations: 
Magnitude, Mag = √(I2(t)+Q2(t))
Phase, Ø = tan-1 (Q/I), wherein I channel is proportional to magnitude (r(t) as I ∝A'/2cos(Ø), and quadrature channel is 90 degrees out of phase with respect to an excitation signal v(t) as Q ∝A'/2sin(Ø), wherein the phase Ø is unwrapped as a chest wall movement x(t) of the target changes the phase response carrying intended information, wherein x(t) = ab sin (2πfb t) + ah sin (2πfh t) where, ab and ah is magnitude of the chest wall movement based on breathing and heart respectively, fb is breathing frequency, and fh is heart frequency;” 
McMahon further remains silent on: 
“weighted values” when describing determination of bio-signal values associated with the target. 

Regarding the claimed equations for obtaining the magnitude and phase signals, these two equations are taught by Mathuranathan (“Interpret FFT results – obtaining magnitude and phase information,” GaussianWaves: Signal Processing for Communication Systems, 2015; hereinafter “Mathuranathan”), as described in the Office Action dated 12/21/2021 with respect to previously pending claims 5 and 12. In an article in the same field of signal processing with magnitude and phase information, Mathuranathan teaches how to obtain magnitude and phase information from FFT results using the equations claimed in the amended independent claims. 
However, the combination of McMahon and Mathuranathan remains silent on: 
“wherein I channel is proportional to magnitude (r(t) as I ∝A'/2cos(Ø), and quadrature channel is 90 degrees out of phase with respect to an excitation signal v(t) as Q ∝A'/2sin(Ø), wherein the phase Ø is unwrapped as a chest wall movement x(t) of the target changes the phase response carrying intended information, wherein x(t) = ab sin (2πfb t) + ah sin (2πfh t) where, ab and ah is magnitude of the chest wall movement based on breathing and heart respectively, fb is breathing frequency, and fh is heart frequency;” 
The combination of McMahon and Mathuranathan further remains silent on: 
“weighted values” when describing determination of bio-signal values associated with the target. 

The search was updated based on the features which the combination of McMahon and Mathuranathan remain silent (“wherein I channel is proportional to magnitude (r(t) as I ∝A'/2cos(Ø), and quadrature channel is 90 degrees out of phase with respect to an excitation signal v(t) as Q ∝A'/2sin(Ø), wherein the phase Ø is unwrapped as a chest wall movement x(t) of the target changes the phase response carrying intended information, wherein x(t) = ab sin (2πfb t) + ah sin (2πfh t) where, ab and ah is magnitude of the chest wall movement based on breathing and heart respectively, fb is breathing frequency, and fh is heart frequency;” and “weighted values”). 
Margon (US 2017/0300650 A1, hereinafter “Margon”) teaches a non-invasive technique for organ monitoring, and in paragraph [0055], teaches a set of equations similar to the claimed equation for x(t) recited above. 
Mari Zakrzewski (Zakrzewski, M. (2015). Methods for Doppler Radar Monitoring of Physiological Signals. (Tampere University of Technology. Publication; Vol. 1315). Tampere: Tampere University of Technology.; hereinafter “Zakrzewski”) is being cited for teaching methods of monitoring physiological signals including phase unwrapping (“Phase unwrapping with varying noise;” “Unwrapping works nicely as long as the noise is less than 30%”) and chest wall movement (“methods for accurate chest wall displacement measurement”). 

However, even if Margon and Zakrzewski were combined with McMahon and Mathuranathan, this combination of references would still remain silent on: 
“wherein I channel is proportional to magnitude (r(t) as I ∝A'/2cos(Ø), and quadrature channel is 90 degrees out of phase with respect to an excitation signal v(t) as Q ∝A'/2sin(Ø),” and
“weighted values.”

A search for these two claimed proportionalities was conducted, and no prior art references were identified that reasonably teach or suggest the two claimed proportionalities. Furthermore, even if these proportionalities were taught or suggested by a prior art reference, Examiner submits that it would not be obvious to combine this combination of at least five prior art references to reach the limitations of amended independent claim 1. 
Applicant provides advantages for using these two proportionalities in the disclosure, namely “It can be seen that both I and Q are at DC enabling implementation of narrowband filtering which in turn increases the S/N for the measurements” ([0057]). 

Any of the Reasons for Allowance described above with respect to independent claim 1 apply similarly to independent claims 8 and 15, as these claims contain the same features described above with respect to claim 1. 

Regarding the claim objections and non-prior art rejections set forth in the Non-Final Rejection dated 12/21/2021, these claim objections and 112(b) rejections were addressed by Applicant in the reply filed 03/01/2021. Based on the amended claims, these claim objections and 112(b) rejections appear to be obviated and are withdrawn. Any of the claim objections and/or 112(b) rejections that were not properly addressed by Applicant were remedied via the Examiner’s Amendment provided above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of Invention
The title of the invention has been changed, as per MPEP 606, to be more descriptive of the
invention, as indicated on the Bib Data Sheet.

Conclusion
Claims 1-4, 6-11, and 13-15 are allowed, with claims 1, 8, and 15 being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793